— In two consolidated habeas corpus proceedings, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Weiner, J.), dated October 23, 1985, which, without a hearing, dismissed the proceedings.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Kunzeman, Eiber, Spatt and Balletta, JJ., concur.